Title: To Alexander Hamilton from William Ellery, 29 April 1793
From: Ellery, William
To: Hamilton, Alexander


[Newport, Rhode Island] April 29, 1793. “I acknowledge the Receipt of your Circular Letter of the 29th. of March last.… As a War has been declared between the French and British Nations, the Port of Newport is easily accessible, and it may be convenient for the Ships of War and Privateers of the French Nation to bring into it Vessels which they may capture from the British on this coast, and they are not prohibited by the Treaty of Amity and Commerce from selling such Vessels and their cargoes in any port of the United States, it is probable that some British Vessels which may be captured by them, may be brought into & sold in this District, and it is uncertain how soon this may take place. I should therefore be happy to be informed how I am to conduct on such an occasion. The Duties imposed by Law on goods, wares & merchandize imported into the United States I imagin would be demandable on such prize goods, and that of course they must be reported and entered at the Custom House; but what, upon this supposition, should be the form of the Report and Entry I am at a loss to determin, and whether the duties should be paid down or secured to be paid, and, if secured to be paid, what time should be allowed for payment. Be pleased to favour me with such directions in this respect, and in general with regard to my Official conduct towards the Ships of War & Privateers belonging to either of the powers which may be at war, and the Vessels and their cargoes captured by them and brought into this District as shall be judged proper; and with such Sea Letters or Pass Ports as you may deem will be for the security of our navigation & commerce.”
